Citation Nr: 0712738	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-01 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression and post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 and March 2003 rating decisions of 
the St. Petersburg, Florida, and St. Louis, Missouri, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA), and was remanded in May 2005.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed PTSD stressor remains uncorroborated.

2.  The clinical evidence of record fails to show an 
etiological link between the veteran's current psychiatric 
problems and active service, and no psychiatric disorder 
encompassed within the category of "psychoses" is shown to 
have been manifested within one year after discharge from 
active service.    

3.  The clinical evidence of records fails to show a hearing 
loss disability consistent with the definition of such 
disability as found in 38 C.F.R. § 3.385 (2006).  

4.  The record reflects a 1998 provisional diagnosis of 
tinnitus of unknown etiology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as major depression and PTSD, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304(f), 4.125 
(2006).

2.  The criteria for service connection for bilateral 
sensorineural hearing loss and tinnitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Psychiatric Disorder, PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, presumptive service connection is permissible with 
evidence of manifestation of a psychiatric disorder within 
the category of "psychoses" if such disorder became 
manifested to a minimum compensable degree of 10 percent 
within one year following discharge.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).   See also American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), Text Revision; 71 Fed. Reg. 42,758 (July 
28, 2006) (publishing a final rule, to be codified at 
38 C.F.R. § 3.384, defining "psychosis," effective August 
28, 2006).  

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with DSM-IV; (b) clinical evidence of an 
etiological link between the diagnosis and an in-service 
stressor; and (c) credible supporting evidence that the 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran contends that his current psychiatric problems, 
which he claims as major depression and PTSD, are the result 
of stress in Air Force service.  He reported stressful 
activities like participation in "search and rescue" 
operations, base security duties, prisoner-of-war (POW) guard 
duties, and moving or handling dead soldiers or soldiers 
wounded in the line of duty, and apparently contends that, 
based on such history, he should be deemed a combat veteran.  
He also reported that he was "pinned down by the enemy," 
but it is unclear whether, by that specific statement, he 
means that he physically was engaged direct combat against an 
enemy soldier; he did not provide more specific details 
thereon.  He also reported as a stressor the knowledge that 
many American soldiers had died.  

The veteran did not explicitly state that he was in the 
Republic of Vietnam, and nothing in the service medical or 
personnel records indicate that he was.  Rather, the veteran 
reports that events triggering his psychiatric problems 
occurred at or near the Thailand-Laos border, near the Mekong 
River.  He and others on his base reportedly "could watch" 
"every night" the bombing of the Ho Chi Minh trail as it 
was located about 20 miles from the Mekong River.  He denied 
participating in POW torture or interrogation, but reported 
feelings of guilt seeing the POWs "go in" but "not come 
out."  Elsewhere, however, he said he "never saw any of the 
prisoners" because he was not allowed in the POW 
"compound"; he reported that he assumed he was not allowed 
to see the POWs because the captured individuals were high-
ranking officials (see, e.g., September 2000 VA outpatient 
treatment record), which seems to contradict his statements 
indicating that he did see POWs.  He reported anxiety around 
the holidays because another service member with whom he had 
been acquainted with for about two weeks and who he was to 
meet for Christmas dinner (year not specified; he does not 
recall the individual's name) left for a rescue mission; he 
heard that person screaming, over the radio, "there is a 
MIG" before being shot down.  The veteran denied that he or 
his base had been the target of incoming fire, friendly or 
hostile; he himself never saw firsthand or participated in 
the torture or interrogation of POWs.           

The veteran's service medical records include an October 1968 
psychiatric clinic note that indicates the veteran was seen 
individually at the request of a captain.  The veteran was 
described as a young, immature individual who tolerated 
authority poorly and had made up his mind that he could not 
meet responsibilities.  It was noted that he had no 
psychiatric disease and was sane.  The veteran also was seen 
in December 1970 for complaints of lack of energy, 
depression, and moodiness of several weeks' duration.  The 
veteran reportedly slept 12 hours a day.  He reportedly 
wanted to "escape."  He was diagnosed with depressive 
reaction.  In January 1971, it was noted that the veteran was 
no longer depressed, was now anxious, and wanted to get out 
of service.  Later that month, the veteran reportedly was 
seen in a "hysterical" state after an overdose of Ritalin 
after fighting with his girlfriend.  That account apparently 
was relayed by the veteran's brother and reportedly was 
"mistaken."  The record indicates that the veteran himself 
denied suicidal ideation or attempt; he reportedly said that 
he was "depressed" about being under investigation by OSI 
and that he had been "shifted" from one job to another 
during recent months and wanted to be released from service.  
The examiner noted that the veteran "appears to have a 
considerable amount of difficulty with respect for authority 
and approaches his jobs with a passive aggressive attitude 
and then is surprised when he is punished."  The veteran 
apparently was advised to undergo a follow-up visit, but the 
service medical records do not contain records of follow-up 
visits.  The April 1971 separation medical examination report 
indicates normal neurologic and psychiatric evaluation.  The 
reverse side of the examination report includes the veteran's 
reported history of various medical conditions, including 
those dating back to childhood, but nothing about then-
current, or prior, history of psychiatric disorder.              

The veteran filed his original psychiatric disorder service 
connection claim in 1998.  The post-service clinical records 
concerning his psychiatric problems indicate initial 
diagnosis in 1996 (depression, dysthymic disorder).  The 
veteran was hospitalized for brief periods in the late 1990s 
forward, for brief periods in each instance, and the records 
of such care reflect diagnoses of depression, alcohol 
dependence in remission, and history of polysubstance abuse.  
They also reflect an impression of 
anti-social personality traits and notations as to 
"psychotic thinking" or "psychotic features" associated 
with diagnoses of disorders not deemed psychoses, but there 
is no definite diagnosis of a psychotic disorder.  A PTSD 
diagnosis also is shown in VA treatment records, but that 
diagnosis is based on the veteran's reported history of 
combat action.  The October 1999 compensation and pension 
(C&P) examination report reflects a diagnosis of major 
depressive disorder, recurrent, with psychotic features, and 
alcohol abuse in remission.             

With respect to claimed major depression, the lack of any 
diagnosis of a chronic psychiatric disorder in service, the 
significantly large gap in time between service and 
psychiatric problems diagnosed beginning approximately the 
last decade, and the lack of any clinical evidence linking 
such problems to active service, are, viewed together, 
unfavorable to the claim.  Although service medical records 
of brief treatment at the "psychiatric treatment" are 
noted, such negative evidence supports neither continuity of 
symptoms post-service (38 C.F.R. § 3.303(d)), nor a 
conclusion that any present chronic psychiatric disorder is 
linked to in-service treatment.    

With respect to the claim based on PTSD, a diagnosis of which 
is in the VA clinical records, the law provides: "Just 
because a physician or other health professional accepted 
appellant's description of his . . . experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Here, the main evidentiary gap with respect to the 
PTSD claim is the lack of an adequately corroborated PTSD 
stressor that supports that diagnosis.  

At least one claimed stressor must be verified because, 
although the veteran contends that he had engaged in combat 
activity, the record does not show personal engagement in 
combat against the enemy based on official military 
record(s), such as evidence of award of a combat-specific 
citation.  If the evidence establishes combat activity and 
the claimed stressor is related thereto, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Otherwise, the law requires verification of a 
claimed stressor.  

The veteran's service personnel records do show that he was 
part of the 56th Security Police Squadron at Nakhon Phanom 
RTAFB in Thailand.  His primary duties there (he also served 
as security police in a domestic base location) included 
guarding of the main gate of the base and patrolling of the 
base.  He also was responsible for enforcing traffic 
regulations on the base, investigating vehicle accidents and 
minor traffic offenses committed by military personnel and 
Thai nationals, and ensuring security of government property.  

The veteran's various stressor accounts, generally speaking, 
are not those that are conducive to corroboration based on 
official military records.  For instance, without the name of 
a service member, his report of his friend's death on 
Christmas day cannot be the subject of further verification 
effort.  The veteran was advised that he must provide more 
specific information about his stressor allegations, but what 
he has provided and what is memorialized in the clinical 
records do not provide a basis for further corroboration 
efforts.     
    
For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2006); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  And, 
to the extent the alleged stressors are not sufficiently 
detailed or not of a nature conducive to corroboration, the 
veteran bears the burden of advancing information about such 
incidents to enable VA to corroborate them.  38 C.F.R. 
§ 3.159(c)(2)(i) (2006).  He has not done so.  

Further, corroboration of alleged PTSD stressors involves 
issues of credibility.  Credibility is an adjudicative, as 
opposed to a medical, determination.  The Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  It must assess the 
credibility and weight of all the evidence to determine its 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any favorable evidence.  Equal weight is not 
assigned to each piece of evidence in the record; not every 
piece of evidence has the same probative value, and the Board 
is not required to accept an uncorroborated account of 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).


The veteran's stressor accounts, viewed in the context of 
official records in the claims file, are not entirely 
credible.  For instance, the service personnel records 
suggest that the veteran's primary duty involved guarding the 
main gate area of the base, and not a POW facility itself; as 
noted earlier, he has provided accounts that appear to be 
inconsistent (he reported feelings of remorse about seeing 
POWs "go in" but "not come out"; elsewhere, he said the 
POWs likely were high-ranking officials, and therefore, he 
was not permitted to see them at all).  Nor is it explained 
how the veteran himself had been in direct radio contact with 
the service member who reportedly was shot down on an aerial 
mission on Christmas day when his service personnel records 
indicate primary duty as a base/gate patrolman.  Nor does he 
explain how individuals on his base were able to view daily 
bombings occurring some twenty miles away.  Further, while VA 
clinical records reflect denial of involvement in friendly or 
hostile fire, his handwritten stressor statements are 
inconsistent to the extent he said the base was attacked "on 
and off" and that he had "worked the perimeters" during 
the attacks.  Nothing in the service personnel records 
includes any information tending to corroborate the veteran's 
accounts concerning handling of the dead or wounded persons.               

The Board has noted the VA examiner's notation in the October 
1999 C&P examination report that "memories of combat 
experience in Southwest Asia appear to be mainly related to 
the episodes of depression."  The Board concludes that 
probative value of that statement should be significantly 
discounted given the foregoing discussion of negative 
evidence supporting a corroborated stressor account.  Such 
conclusion not only disfavors the PTSD claim, but as well, 
the depression claim.  

The record also reflects the veteran's reports, as shown in 
various VA clinical records, that the veteran began drinking 
alcohol and using drugs since active service.  He does not 
explicitly contend that his substance use was a coping 
mechanism to manage stress in service, or that it is evidence 
of manifestation of a psychiatric disorder during service.  
Nor does any clinician opine that the veteran's substance 
abuse history is related to stress experienced in service or 
is evidence of manifestation of a chronic psychiatric 
disorder during service, although the C&P examiner said, in 
October 1999: "It is possible that the abuse of alcohol over 
the years has aggravated the affective disorder, but it is 
not possible to discern the exact degree of such a 
relationship."  At best, that statement suggests a mere 
possibility that the extent of the veteran's present 
psychiatric problems might have been exacerbated by his 
drinking problem; it does not help establish the criteria for 
service connection itself, whether for PTSD or depression. 

The VA clinical records also reflect the veteran's report 
that he was disciplined for "going AWOL" because he "just 
wanted to go home" and behavioral problems (e.g., he 
reportedly threw a rifle on the desk of a superior officer).  
See November 2000 VA outpatient treatment record.  He did not 
specifically contend that such action is evidence of his 
response to the extent of stress as reported to support this 
claim, but having reviewed the veteran's service personnel 
records, the Board concludes that they tend not to support 
such a conclusion.  The service personnel records indicate 
that the veteran was accepted to a college to take courses in 
photography, scheduled to begin in the summer of 1971, and, 
on that basis, he was approved for early discharge in May 
1971.  The discharge was not based on repeated or egregious 
behavioral or discipline problems.  On the contrary, with the 
exception of one incidence of disciplinary action (in 
December 1970) for a Uniform Code of Military Justice Article 
86 violation for failing to report to the appointed place of 
duty at the appointed time, the veteran received good 
performance evaluations.  No clinician stated that 
performance deficiency in service is evidence of 
manifestation of chronic psychiatric problems not diagnosed 
until after service.           

Based the foregoing, the Board concludes that the evidence 
does not support a conclusion that the veteran personally 
engaged in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply for the purposes of service connection 
for PTSD.  There must be credible supporting evidence that 
the claimed stressor occurred to warrant service connection.  
Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 
Vet. App. at 395).  Nor does the evidence support a 
conclusion that present psychiatric problems are 
etiologically linked to active service.  Thus, the 
preponderance of the evidence is against the claim and there 
is no reasonable doubt to be resolved.  38 C.F.R. § 3.102 
(2006).  



II.  Service Connection - Hearing Loss and Tinnitus

The basic requirements of service connection have been 
discussed in Section I and will not be repeated here.  
Specific to hearing impairment, however, is that it is deemed 
to be encompassed within the category of "chronic diseases" 
of "other organic diseases of the nervous system," and as 
such, presumptive service connection may be warranted if it 
is shown to have been manifested to a minimum compensable 
degree of 10 percent within one year after discharge from 
active service.  38 C.F.R. §§ 3.307, 3.309(a) (2006).  

VA regulations further require evidence of hearing loss 
consistent with 38 C.F.R. 
§ 3.385 criteria for a claimant to be deemed to have a 
hearing loss "disability."  Under 38 C.F.R. § 3.385, 
sensorineural hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  The severity of service-connected hearing 
impairment is evaluated consistent with 38 C.F.R. § 4.85, 
Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2006).  

The veteran's service medical records include an April 1971 
separation medical examination report indicating audiometry 
readings reflecting decibel loss ranging from 5-25 (right) at 
500-6000 Hertz, and from 5-40 (left) at 2000-6000 Hertz.  
However, the service medical records, including the 
separation medical examination report, do not reflect a 
clinical determination of sensorineural hearing loss; nor do 
they reflect specific audiology examination results 
conforming to what 38 C.F.R. § 3.385 requires for the 
purposes of hearing loss "disability."  

The veteran filed his original hearing loss service 
connection claim in 1998.  He contends that he has had 
hearing problems, including "ringing" noise in his ears, 
since service.  He believes that those problems are the 
result of noise exposure while performing security duty on 
the flight line.  He reported that he was exposed to noise 
from bombs, explosives, and gunfire at or near the Thailand-
Laos border.  The veteran certainly is competent to report 
noise exposure in service.  His service personnel records 
reflect that he served as a security policeman at Air Force 
bases in the U.S. and abroad (Nakhon Phanom RTAFB, Thailand) 
and such evidence tends to support the veteran's contention 
that he had noise exposure in service.                 

Based on the above, the RO determined that a VA C&P audiology 
examination was in order, and the examination was conducted 
in September 1999.  At that time, the veteran reportedly 
stated that he had tinnitus "with no particular circumstance 
of onset, reporting that it was a gradual increase."  The 
examiner concluded that the veteran has hearing within normal 
limits in the right ear and "essentially" within normal 
limits in the left ear.  The September 1999 puretone 
threshold results do not support hearing loss disability for 
either ear, consistent with 38 C.F.R. § 3.385.  Nor do the 
speech discrimination scores of 96 percent, bilaterally.    

The Board acknowledges March 1998 VA audiology examination 
results (not a C&P examination), which indicate that the 
veteran then had "hearing within normal limits bilaterally 
to 1000HZ in the right ear and to 2000HZ in the left ear with 
a mild to moderate sensorineural hearing loss at the higher 
frequencies."  Speech discrimination scores were 90 percent 
(right ear) and 96 percent (left ear).  The same record 
reflects a provisional diagnosis of tinnitus of unknown 
cause, apparently determined based on reported history of 
tinnitus.  Because the March 1998 VA records do not provide 
specific audiology examination results consistent with 
38 C.F.R. § 3.385, those records cannot be the basis for 
concluding that the veteran has a bilateral hearing loss 
"disability," although, based solely on March 1998 speech 
discrimination scores, a right ear hearing loss disability 
could be established.  But those records do not identify 
active service as the cause of hearing loss.  Also, it does 
not support service connection for tinnitus to the extent 
that it does not identify active service as a cause of 
tinnitus.  And, the more recent (1999) speech discrimination 
score of 96 percent for the right ear disfavors the claim.         

The Board notes the January 2005 argument of the veteran's 
accredited service representative to the effect that the 
September 1999 C&P audiology examination results are stale as 
they were then "five years old."  The RO apparently noted 
the argument as well, as it arranged for the veteran to 
undergo a second C&P audiology examination, scheduled to be 
held in February 2005.  The record reflects that the veteran 
failed to appear for the examination.  There is no contention 
that the veteran did not receive notice of the examination.  
The November 2006 Supplemental Statement of the Case (SSOC), 
sent to the veteran and his representative, noted that the 
veteran had failed to appear for the scheduled examination 
and that the claim is again being adjudicated based on the 
evidence that is available.  No communication concerning the 
reason for failure to appear is of record.      

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against service connection.  
The record does not reflect evidence of present hearing loss 
and tinnitus determined to be etiologically related to active 
service.  There is no reasonable doubt to be resolved.  
38 C.F.R. § 3.102 (2006).   

  III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appeal stems from claims filed in 1998.  A March 2000 
rating decision denied service connection for depressive 
disorder, among other things, but that decision was not 
specific to PTSD because the veteran did not specifically 
raise a PTSD claim until some time thereafter.  In February 
2002, upon communication from the veteran that his 
psychiatric disorder claim includes PTSD, the RO sent him a 
letter discussing the basic elements of a service connection 
claim.  He was advised that, if he identifies the sources of 
pertinent evidence concerning his claim, then VA would assist 
him in securing the missing items from those sources, but 
that he ultimately is responsible for substantiating his 
claim.  The RO also provided the veteran a PTSD stressor 
questionnaire; the veteran responded with handwritten 
responses, which, along with various other written 
statements, the RO considered in seeking corroborating 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  USASCRUR determined that more 
specific information is needed to engage in further 
corroboration effort; the veteran was informed that he needed 
to supply such additional information, but did not do so.      

With respect to hearing loss and tinnitus, the veteran was 
not sent notice complying with the above requirements before 
the rating action from which the appeal arose.  However, the 
Board finds no basis for material prejudice based on any 
substantive notice defect.  In March 2006, VA sent the 
veteran a letter addressing all three issues on appeal.  That 
letter addressed the basic elements of a service connection 
claim and the veteran's and VA's respective claim development 
responsibilities, and informed the veteran that he ultimately 
is responsible for ensuring that his claim is substantiated.  
It also informed him that he may submit any evidence he has 
if he believes it is pertinent to his claim.      

Even as of November 2006, when the last Supplemental 
Statement of the Case (SSOC), addressing all three issues, 
was sent to the veteran, neither he, nor his representative, 
specifically argued a substantive notice defect.  Nor did 
either report that additional evidence pertinent to any of 
the three claims exists, but that the veteran needs more time 
to submit it or VA assistance to secure it.  As of November 
2006, all required notice was provided.  The Statement of the 
Case (SOC) and multiple SSOCs informed the veteran of what 
evidence was received and considered and why the claims 
remain unsubstantiated.  As for the PTSD claim, the 
correspondence concerning specific stressor information 
sufficiently informed the veteran and his representative of 
what key evidence is missing.  Based on all of the foregoing, 
the Board fails to find prejudicial error based on any 
substantive notice defect, including that due to timing of 
the notice.  See generally Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).       

Further, while VA did not notify the veteran of notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that defect, too, did not prejudice the veteran.  
Considerations governing the assignment of disability ratings 
and effective dates for degree of disability and service 
connection become relevant once service connection is in 
effect, and that is not the case here.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, including C&P examination 
findings, and as well, the veteran's written statements.  
Despite appropriate notice and assistance, the veteran has 
not identified sources of pertinent, existing evidence 
missing from the record and which he desires VA to review.  


ORDER

Service connection for bilateral sensorineural hearing loss, 
tinnitus, and acquired psychiatric disorder, claimed as major 
depression and PTSD, is denied. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


